Exhibit 10.9 Statement of Work for “ActiveCare Inc. Senior CareDevice” Revision 1 December 1, 2009 Quectel Wireless Solutions Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103 TABLE OF CONTENTS Executive Summary 5 ActviceCare Inc - Internal Customer Review 6 Reviewer 6 Title 6 Signature 6 Date 6 SOW Signoff - FINAL 7 SOW Signoff - FINAL 7 1 Reference Documents 8 2 Glossary 8 3 Overview 9 4 Roles and Responsibilities 11 4.1 QUECTEL RESPONSIBILITIES 11 4.2 ACTIVECARE, INC. RESPONSIBILITIES 11 4.3 UNASSIGNED RESPONSIBILITIES 11 5 Objective 13 5.1 DESIGN GUIDANCE 13 5.1.1 DESIGN TARGETS 13 5.1.2 SYSTEM ACCESSIBILITY 13 5.1.3 SYSTEM RELIABILITY 13 6 Development Strategy 14 ASSUMPTIONS 15 6.1 COMMUNICATIONS MODEL 15 6.2 REMOTE CONTROL AND MANAGEMENT 15 6.3 GPS 16 6.4 WATERPROOF DESIGN 16 6.5 SOFTWARE MODEL 16 6.6 SERVICABILITY 16 6.7 FORWARD ACCOMODATION 16 7 Functional Milestones 17 Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com Pageof 2 of 45 Quectel Wireless Solutions Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103 7.1 SOW AND MOBILIZATION PAYMENT 17 7.2 CONCEPT SIGNOFF MILESTONE 17 7.3 LAB PROTOTYPE MILESTONE ?HAND-BUILT CNC SAMPLES? 18 7.3.1 COMPANION DEVICE 18 7.3.2 WRIST DEVICE 18 7.3.3 DOCKING STATION 19 7.3.4 DELIVERIES 19 7.4 Alpha MILESTONE (Working Samples) 19 7.4.1 COMPANION DEVICE 19 7.4.2 WRIST DEVICE 20 7.4.3 DOCKING STATION 20 7.4.4 DELIVERIES 20 7.5 BETA MILESTONE (TEST SAMPLES) 21 7.5.1 COMPANION DEVICE 21 7.5.2 WRIST DEVICE 21 7.5.3 DOCKING STATION 21 7.5.4 DELIVERIES 21 7.6 PRE-PRODUCTION MILESTONE (GOLDEN SAMPLES) 22 7.6.1 COMPANION DEVICE 22 7.6.2 WRIST DEVICE 22 7.6.3 DOCKING STATION 22 7.6.4 DELIVERIES 23 7.7 MASS PRODUCTION MILESTONE 23 7.7.1 COMPANION DEVICE, WRIST DEVICE, DOCKING STATION 23 7.7.2 DELIVERIES 23 7.8 DOCUMENTATION DELIVERABLES 23 7.9 PC SOFTWARE DELIVERABLES 23 8 Development Cost Breakdown 25 8.1 DEVELOPMENT COSTS OVERVIEW 25 TRAVEL EXPENDITURES 26 8.2 CERTIFICATION AND APPROVAL FEES 27 8.3 DISBURSEMENT SCHEDULE 28 9 Risk Assessment 29 9.1 COMPONENT LEAD TIME 29 9.2 BLUETOOTH FUNCTION RANGE 29 10 Options 29 10.1 SCHEDULE ACCELERATION 29 11 Unit Price for Devices and Production Delivery Payment 30 Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com Page3 of 45 Quectel Wireless Solutions Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103 12 MOQ and Lead-time 30 13 Warranties By QUECTEL 30 Appendix A - Product Definition for ActiveOne+ 32 APPENDIX B - GPS PRIMER 42 Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com Page4 of 45 Quectel Wireless Solutions Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103 Executive Summary The Statement of Work for the ActiveCare, Inc. Senior Care Device System presents the body of work that is required to take this product from conception to manufacturing. The development centers on the creation of the wrist/ pendant device, its companion device and a docking device work as charger station for the companion device. The associated server software application(s) and API are not included in this SOW; The specifications and functionality of these components are described in the Appendix A ‘Product Definition for ActiveOne+’. This specification evolved from the initial concept proposed by Activecare, Inc., after being refined and enhanced by Quectel Wireless Solutions, to the current version used for this SOW. The costs for Engineering R&D Services represent a fixed price based on the listed assumptions and detailed functions listed in the Senior Care System specification document. The specification document is subject to collaborative review and modification prior to contract signing. The fixed price total will be adjusted to reflect any changes made as a result of the review process. The cost of development includes · The Quectel Wireless Solutions engineering R&D services charges of $200,000 for the wrist/ pendant device, its companion device and a docking device hardware/software. · The costs fortooling for the wrist/ pendant device, its companion device and a docking device are estimated at $ 160,000.00. · The total cost for the entire development is $360,000 The development schedule spans 30-32 weeks from receipt of initial mobilization payment to mass production release. The schedule summaries identify milestone payments and material resource procurement requirements. Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com Page5 of 45 Quectel Wireless Solutions Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103 ActviceCare Inc - Internal Customer Review Reviewer Title Signature Date Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com Page6 of 45 Quectel Wireless Solutions Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103 SOW Signoff – FINAL This page is used to signoff receipt of the SOW and acknowledges that both parties are aware of the contents of the document. Items within the SOW may be subject to change as the development proceeds. It is agreed that the detailed requirements in this SOW are being bid at a fixed price. Changes made to the requirements and SOW may impact the total price of the development but will not affect the price of the already quoted items that are not altered. Edwin Peng Technical Manager Quectel Wireless Solution Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC 201103 Adam Liao Manager Director Quectel Wireless Solution Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC 201103 Quectel Wireless Solutions Ltd. Suite 801, Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Web www.quectel.com Page7 of 45 Quectel Wireless Solutions Ltd. Suite 801. Building E, 1618 Yishan Road, Shanghai PRC Tel: 86 21 51082965 Fax 86 21 64058005 Zip: 201103 1 Reference Documents GW100
